.,_.A,. •   I<"

    AO 2458 (Rev. 02/08/2019) Judgment in.a Criminal Petty Case (Modified)                                                                                                        Page I ofl



                                               UNITED STATES DISTRICT COURT
                                                            SOUTHERN DISTRICT OF CALIFORNIA

                             United States of America                                                           JUDGMENT IN A CRIMINAL CASE
                                        v.                                                                      (For Offenses Committed On or Aft~r November l, 1987)


                           Armando Guillen-Gonzalez                                                             Case Number: 3:19-mj-21916




    REGISTRATION NO. 74952298                                                                                                                    MAY 1 5 2019
    THE DEFENDANT:                                                                                              CLEF.K, u.,~. DISTF<ICT COURT
     lZl pleaded guilty to count(s) _l::._::.of::..-=.C..:.o:::m::Ep..:.lai=·=nt:____ _ _ _ _ _ _ _--\~S;::O;:o.Ul'...'.H.'..'.:E:::f'c.:N..::D..:.IS:..:.T=i11..:.C_T_O_F_C_A_Ll=FO~R~N=IA'"4--
                                                                                                           BY                                                          c
     D was found guilty to count( s)
         after a plea of not guilty.
         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

    Title & Section                           Nature of Offense                                                                                           Count Number(s)
    8:1325                                    ILLEGAL ENTRY (Misdemeanor)                                                                                 1

      D The defendant has been found not guilty on count(s) - - - - - - - - - - - - - - - - - - -
      0 Count(s) ---~--------------dismissed on the motion of the United States.

                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
    imprisoned for a term of:

                                          [Zf..TIME SERVED                                               D                                                    days

       lg] Assessment: $10 WAIVED                               lg] Fine: WAIVED
      lZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
      the defendant's possession at the time of arrest upon their deportation gr removal. r;_, ,   ci1 - Doi'\ U) ii' 2                           I           II
      D Court recommjnds defendant be deported/removed with relative, ENI 1'\11t:1n VIC I: ~
                                                                                                11
                                                                                                      charged in case
            11lfv1.Jd-JCj ')                            .

          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                             Wednesday, May 15, 2019
                                                                                                             Date of Imposition of Sentence


     Received
                        '--' ) \;' \\.J 1),
                      DUSM
                                        ~
                                               -\/
                                                   ·.
                                                                                                             II'4L4tlt:ocK
                                                                                                             UNITED STATES MAGISTRATE JUDGE



     Clerk's Office Copy                                                                                                                                               3:19-Iaj-21916
